The Honorable Ruth Whitaker State Senator Post Office Box 349 Cedarville, AR 72932-0349
Dear Senator Whitaker:
I am writing in response to your request for an opinion on the following:
  1) Are the licensing requirements of Arkansas Code Ann. § 17-40-301(g) applicable to both parties to a contract to install fire alarm equipment or is it sufficient that the party that installs the equipment possesses a license?
  2) If the Board's interpretation of Arkansas Code Ann. § 17-40-301(g), is to require both parties to an installation contract to have a license, would this be permissible under the U.S. and Arkansas Constitutions? Specifically, this would seem to raise some due process, commerce clause, and freedom to contract concerns, among others that seem to be constitutionally repugnant.
RESPONSE
I regret that I am unable to render an opinion on this issue. It is the long-standing policy of the Attorney General's office to decline to issue formal opinions on matters that are pending in litigation or in administrative proceedings. Your question pertains to a matter pending before the Arkansas Private Investigators and Private Security Agencies Board. I must accordingly decline to address your question in light of this office's long-standing policy. This policy has consistently been applied to matters pending before administrative agencies as well as before the courts. See, e.g., Ops. Att'y Gen. Nos. 2004-207; 2004-073; 2000-219; 99-139; 97-329; 97-105; 96-137; 92-360 and 90-114.
Assistant Attorney General Joel DiPippa prepared the foregoing opinion, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General
MB:JMD/cyh